Case: 5:13-cr-00123-KKC-HAI Doc #: 493 Filed: 06/01/20 Page: 1 of 5 - Page ID#: 2355




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                     AT LEXINGTON

 UNITED STATES OF AMERICA,                    )
                                              )      CRIMINAL NO. 5:13-123
                Plaintiff,                    )
 v.                                           )
                                              )      OPINION AND ORDER
                                              )
 LaSHAWN DEWAYNE HOPKINS,                     )
                                              )
                Defendant.                    )

                                           ** ** ** ** **



        This matter is before the Court on the motion (DE 491) by defendant LaShawn Dewayne

 Hopkins requesting that the Court order his release from prison. Hopkins pleaded guilty to

 conspiring to distribute 100 grams or more of heroin. The Court sentenced him to 120 months

 by judgment dated June 24, 2014 (DE 273). This was the minimum mandatory sentence

 under 21 U.S.C. § 841(b)(1)(B) because Hopkins had a prior felony drug conviction. (DE 91, §

 851 Notice.)

        He moves the Court to modify that sentence under 18 U.S.C. § 3582(c)(1)(A), which

 provides for what is commonly referred to as “compassionate release.” In his motion, the defendant

 expresses concerns about the the novel coronavirus disease, COVID-19, and the risk of infection

 while incarcerated.

        Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), a motion for

 compassionate release could be brought by only the director of the Bureau of Prisons (BOP), not

 the defendant. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A)

 to allow a defendant to file a motion for such relief on his own, but only if he has first “fully

 exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
Case: 5:13-cr-00123-KKC-HAI Doc #: 493 Filed: 06/01/20 Page: 2 of 5 - Page ID#: 2356




 on the defendant's behalf” or if 30 days have lapsed since the warden of the defendant’s facility

 received the defendant’s request to file a motion on his behalf, whichever is earlier. 18 U.S.C.A.

 § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018).

         The defendant does not assert that he has met either of these prerequisites to filing this

 motion. These prerequisites are jurisdictional, however, meaning that this Court has no power to

 grant relief on a motion for compassionate release unless the prerequisites are met.

         The Supreme Court has recently addressed whether statutory filing prerequisites should be

 deemed to limit the jurisdiction of the court. Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1848

 (2019). As would be expected, it all depends on the wording of the statute at issue. “If the

 Legislature clearly states that a prescription counts as jurisdictional, then courts and litigants will

 be duly instructed and will not be left to wrestle with the issue; but when Congress does not rank

 a prescription as jurisdictional, courts should treat the restriction as nonjurisdictional in character.”

 Id. (quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 515-16 (2006)) (brackets omitted). In Fort

 Bend, the Supreme Court determined that Title VII’s requirement that a plaintiff file a complaint

 with the EEOC before filing an action in court was not jurisdictional because it does not “speak

 to a court's authority” or “refer in any way to the jurisdiction of the district courts.” Id. at 1850-51

 (quoting E.P.A. v. EME Homer City Generation, L.P., 572 U.S. 489, 512 (2014) and Arbaugh, 546

 U.S. at 515).

         Unlike the Title VII provisions, however, §3582(c) does speak to the Court’s authority to

 modify a defendant’s sentence after it has been imposed. The statute explicitly states that this Court

 “may not” modify a prison term except in certain delineated circumstances. One of these

 circumstances is when a defendant brings a motion for compassionate release, but only if the

 defendant has first fully exhausted his administrative remedies or given the warden of the prison
Case: 5:13-cr-00123-KKC-HAI Doc #: 493 Filed: 06/01/20 Page: 3 of 5 - Page ID#: 2357




 where he is incarcerated 30 days to respond to the defendant’s request that the BOP file such a

 motion on his behalf. Those circumstances do not exist here. Thus, by the plain language of the

 statute, the Court “may not” modify the defendant’s sentence.

        While the Sixth Circuit has not addressed this issue, the Third Circuit has, also in the

 context of a defendant’s motion for compassionate release that cited COVID-19 concerns. The

 Third Circuit determined that that the defendant’s failure to comply with the statutory prerequisites

 before asking the court for compassionate release was “a glaring roadblock foreclosing

 compassionate release at this point.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2

 (3d Cir. Apr. 2, 2020).

        Further, the mandatory language of the statute “means a court may not excuse a failure to

 exhaust, even to take [special] circumstances into account.” Ross v. Blake, 136 S. Ct. 1850, 1856

 (2016). With a statutory exhaustion requirement, “Congress sets the rules – and courts have a role

 in creating exceptions only if Congress wants them to.” Id. at 1857. “[M]andatory exhaustion

 regimes, foreclose[e] judicial discretion.” Id. Here, the rules set by Congress prohibit this Court

 from modifying a defendant’s sentence unless the defendant first exhausts the BOP’s

 administrative remedies, or the warden fails to timely act on the defendant’s request.

        The Court recognizes that these are unsettling times for everyone, including prisoners. But

 in such a context, the exhaustion requirement of the compassionate release statute is perhaps most

 important. See Raia, 2020 WL 1647922, at *2 (“Given BOP’s shared desire for a safe and healthy

 prison environment, we conclude that strict compliance with § 3582(c)(1)(A)'s exhaustion

 requirement takes on added—and critical—importance” amid the risks posed by COVID-19). The

 requirement recognizes that the BOP is better positioned than the courts to first assess issues such

 as a defendant’s health, the adequacy of the measures taken by a particular place of incarceration
Case: 5:13-cr-00123-KKC-HAI Doc #: 493 Filed: 06/01/20 Page: 4 of 5 - Page ID#: 2358




 to address any health risks, the risk presented to the public by a defendant’s release, and the

 adequacy of a defendant’s release plan.

         In his March 26, 2020 memorandum to the BOP director addressing the COVID-19

 pandemic, the Attorney General recognized that “many inmates will be safer in BOP facilities”

 but that, for other inmates, “home confinement might be more effective in protecting their health.”

 https://www.justice.gov/file/1262731/download. He directed the BOP to “consider the totality of

 the circumstances for each individual inmate,” including the defendant’s age and vulnerability,

 the security level of the facility in which the defendant is incarcerated, the inmate’s conduct while

 in prison, the inmate’s score under PATTERN, the inmate’s re-entry plan, and the inmate’s danger

 to the community. In his April 3, 2020 memorandum, the Attorney General made the finding that

 “emergency conditions are materially affecting the functioning of the [BOP],” but directed the

 BOP to continue making “the careful, individualized determinations BOP makes in the typical

 case.” https://www.justice.gov/file/1266661/download. The Attorney General recognized that

 “[e]ach inmate is unique and each requires the same individualized determinations that we have

 always made in this context.” The BOP is the institution with the expertise to conduct this analysis

 in the first instance, not a court.

         On April 5, 2020, the BOP announced that it “has begun immediately reviewing all inmates

 who have COVID-19 risk factors . . . to determine which inmates are suitable for home

 confinement.” https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp.

 This review is being taken automatically by the BOP. The BOP has specifically advised that

 “[i]nmates do not need to apply to be considered for home confinement.” Id. “Case management

 staff are urgently reviewing all inmates to determine which ones meet the criteria established by

 the Attorney General.” Id. (emphasis added).
Case: 5:13-cr-00123-KKC-HAI Doc #: 493 Filed: 06/01/20 Page: 5 of 5 - Page ID#: 2359




        The statute itself provides an exception to the exhaustion requirement where the warden

 fails to respond to the defendant’s request within 30 days. Given the directive of the Attorney

 General in his April 3, 2020 memorandum that the BOP move “with dispatch” and that “time is

 of the essence,” it is expected that wardens will conduct their analyses well before the end of the

 30-day period. The BOP states that it has “increased resources to review and make appropriate

 determinations as soon as possible.” Id. (emphasis added). The Court, however, has no authority

 to alter the 30-day statutory time period.

        For all these reasons, the Court hereby ORDERS that the defendant’s motion (DE 491) for

 compassionate release is DENIED.

    Dated June 1, 2020
